Ogden, J.
We think the exceptions to the deposition of Edwards, on the ground that it was not accompanied by an affidavit that the witness was then out of the county when and where the suit was being tried, not well taken. There is an affidavit in the record that the witness Edwards lives in McMullen county, and the trial was being had in Live Oak county, and we think that affidavit sufficient to admit the deposition in evidence.
The witness Edwards swears directly and positively that appellant agreed to pay for the beeves in McMullen county, and that testimony, uncontradicted, is sufficient to give the court in that county jurisdiction of the case; and as the county' has been attached to Live Oak county for judicial purposes, the plea to the jurisdiction was properly overruled by the court.
The last assignment of appellant, “ that the judgment is ille- “ gal and informal, being for coin and not for money,” is not true in fact. The judgment is for the sum of four hundred and twenty-four dollars and thirty-two cents, together with all costs, and as we have failed to discover any error which will require a reversal of that judgment, it is affirmed.
Affirmed.